MEMORANDUM**
Gjergj Mihilli appeals the Bankruptcy Appellate Panel’s orders denying his motion to reopen the time to file a notice of appeal and motion for reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review for abuse of discretion the denial of the motion to reopen and the motion for reconsideration, Weiner v. Perry, Settles & Lawson, Inc. (In re Weiner), 161 F.3d 1216, 1217 (9th Cir.1998), and we affirm.
Mihilli contends he timely filed the motion to reopen within seven days of receiving actual notice of the entry of judgment. We disagree.
Mihilli was required to file his motion to reopen within seven days of his receipt of notice of the entry of judgment. See Fed. R.App. P. 4(a)(6); Nguyen v. Southwest Leasing and Rental, Inc., 282 F.3d 1061, 1064 (9th Cir.2002). The receipt of notice of the entry of judgment by Mihilli’s counsel, even if not by his lead counsel, sufficiently informed Mihilli of the entry of judgment. See Alaska Limestone Corp. v. Hodel, 799 F.2d 1409, 1412 (9th Cir.1986). Accordingly, the BAP did not abuse its discretion by denying the motion to reopen as untimely or by denying the motion for reconsideration. See Vahan v. Shalala, 30 F.3d 102, 103 (9th Cir.1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.